Citation Nr: 1033126	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  04-08 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February 1946 to August 
1947.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In November 2003, the appellant testified before a Decision 
Review Officer at the RO.  In December 2005, the appellant 
testified before the undersigned Veterans Law Judge sitting at 
the RO.  In February 2006, the Board remanded the matter for 
additional evidentiary development.  In a November 2008 decision, 
the Board denied service connection for COPD and prostate cancer.  

The appellant appealed the Board's November 2008 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
While the matter was pending before the Court, in October 2009, 
the appellant's then-attorney, Douglas J. Rosinski of Ogletree, 
Deakins, Nash, Smoak and Steward, and a representative of VA's 
General Counsel filed a joint motion for remand.  In an October 
2009 order, the Court granted the motion, vacated the Board's 
November 2008 decision, and remanded the matter for 
readjudication.  

The Board notes that following a November 2009 order granting Mr. 
Rosinski's application for Equal Access to Justice Act (EAJA) 
fees in the amount of $5,583.26, pursuant to 28 U.S.C.A. § 
2412(d), he did not continue his representation of the appellant 
in his claims before VA.  As set forth above, the appellant is 
now represented by The American Legion.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant seeks service connection for COPD and prostate 
cancer, contending that both conditions are causally related to 
his exposure to ionizing radiation during his tour of duty at the 
361st Station Hospital, which he recalls was in or around 
Nagasaki, Japan.  

Service personnel records confirm that the appellant was assigned 
to the 361st Station Hospital from July 29, 1946 to June 16, 
1947.  His military occupational speciality was laundry operator.  

The location of the 361st Station Hospital during the period in 
question is a matter of some confusion.  

As set forth above, the appellant recalls that the 361st Station 
Hospital was in Nagasaki.  The postal code assigned to the 
hospital -- APO 1055 -- appears to be in Tokyo.  The appellant's 
service treatment records also contain notations to the effect 
that the 361st Station Hospital was in Tokyo.  See e.g. January 
17, 1947, clinical record.  The Board also notes that in 
providing a dose estimate for the appellant, the Defense Threat 
Reduction Agency (DTRA) noted that the 361st Station Hospital was 
in Kure, Japan, a city on the outskirts of Hiroshima.  

In the October 2009 joint motion discussed above, the parties 
concluded that because "[t]he location of Appellant's station or 
unit is critical to establish the radiation dose estimates used 
in formulating a nexus opinion necessary to establish service 
connection," a "remand is required to resolve the inconsistency 
present with respect to the location of Appellant's duty 
station."  See October 2009 joint motion at pages 2-3.  Further, 
the parties agreed that once the location of the 361st Station 
Hospital is established, a new opinion from VA's Under Secretary 
for Benefits must be obtained in accordance with 38 C.F.R. 
§ 3.311.  Id. at 4-5.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should contact the 
appropriate repository of records and 
request the relevant service department 
records to determine location of the 
appellant's duty station, the 361st Station 
Hospital, from July 29, 1946 to June 16, 
1947.  See October 2009 joint motion at 
page 4.  

2.  After obtaining official documentation 
as to the location of the 361st Station 
Hospital, the RO/AMC should contact DTRA 
and request a revised radiation dose 
estimate.  In making this request, the 
RO/AMC should ask DTRA to consider the 
recently obtained records regarding the 
location of the appellant's duty station as 
well as "the Appellant's consistent 
statements that he was stationed within 
sight of Nagasaki - not Hiroshima."  See 
October 2009 joint motion at page 4.  

3.  After obtaining a revised dose estimate 
from DTRA, the RO/AMC should refer the 
claim to VA's Under Secretary for Benefits 
for an opinion in accordance with 38 C.F.R. 
§ 3.311(c).

4.  After conducting any additional 
development deemed necessary, the RO/AMC 
should readjudicate the claims, considering 
all the evidence of record.  If any benefit 
sought remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



